                                                                                                          FILED
                                                                                                 2019 Aug-02 PM 03:11
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

    RODNEY WAYNE PATTERSON,                        )
                                                   )
         Petitioner,                               )
                                                   )
    v.                                             )    Case No.: 5:18-cv-2059-MHH-JEO
                                                   )
    WARDEN DEWAYNE ESTES,                          )
                                                   )
         Respondent.                               )

                                   MEMORANDUM OPINION

         In this habeas action, Mr. Patterson seeks relief from his state court conviction

for attempted murder. On April 25, 2019, the magistrate judge filed a report in which

he recommended that the Court dismiss Mr. Patterson’s § 2254 petition as untimely

under AEDPA. (Doc. 12).1 On May 20, 2019, Mr. Patterson filed objections to the

report and recommendation. (Doc. 15). Mr. Patterson argues that the Court should

not dismiss his petition as untimely because he is entitled to equitable tolling. (Doc.

15).

         A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When a party objects to a report and recommendation, the district court must “make



1
  Mr. Patterson used a 28 U.S.C. § 2241 form to initiate this action, but the contents of his petition
indicate that he seeks relief from a state court conviction pursuant to § 2254. (Doc. 1, pp. 1, 2).
a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). The

district court also reviews propositions of law de novo. Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also Macort v. Prem, Inc., 208 Fed. Appx. 781,

784 (11th Cir. 2006).

      Mr. Patterson correctly points out that “the AEDPA ‘statute of limitations

defense ... is not ‘jurisdictional’’ and does not set forth “an inflexible rule requiring

dismissal whenever” its “clock has run.” Holland v. Florida, 560 U.S. 631, 645

(2010) (citing Day v. McDonough, 547 U.S. 198, 203, 205 (2006)). In Holland, the

Supreme Court stated:

      We have previously made clear that a nonjurisdictional federal statute
      of limitations is normally subject to a “rebuttable presumption” in favor
      “of equitable tolling.” Irwin, 498 U.S., at 95–96, 111 S.Ct. 453; see also
      Young v. United States, 535 U.S. 43, 49, 122 S.Ct. 1036, 152 L.Ed.2d
      79 (2002) (“It is hornbook law that limitations periods are ‘customarily
      subject to “equitable tolling”’” (quoting Irwin, supra, at 95, 111 S.Ct.
      453)). In the case of AEDPA, the presumption’s strength is reinforced
      by the fact that “‘equitable principles’” have traditionally “‘governed’”
      the substantive law of habeas corpus, Munaf v. Geren, 553 U.S. 674,
      693, 128 S.Ct. 2207, 171 L.Ed.2d 1 (2008), for we will “not construe a
      statute to displace courts’ traditional equitable authority absent the
      ‘clearest command,’” Miller v. French, 530 U.S. 327, 340, 120 S.Ct.
      2246, 147 L.Ed.2d 326 (2000) (quoting Califano v. Yamasaki, 442 U.S.
      682, 705, 99 S.Ct. 2545, 61 L.Ed.2d 176 (1979)). The presumption’s
      strength is yet further reinforced by the fact that Congress enacted
      AEDPA after this Court decided Irwin and therefore was likely aware
      that courts, when interpreting AEDPA’s timing provisions, would apply

                                           2
      the presumption. See, e.g., Merck & Co. v. Reynolds, 559 U.S. 633, 648,
      130 S.Ct. 1784, 1795 – 1796 (2010).

560 U.S. at 645-46. To be entitled to equitable tolling, Mr. Patterson must show “‘(1)

that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.” Holland, 560 U.S. at

649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Mr. Patterson bears

the burden of proving that he is entitled to equitable tolling. San Martin v. McNeil,

633 F.3d 1257, 1268 (11th Cir. 2011); Chavez v. Secy. Fla. Dept. of Corr., 647 F.3d

1057, 1072 (11th Cir. 2011).

      Mr. Patterson asserts that after his conviction in 2013, he retained his trial

counsel, Tim Case, for an appeal. (Doc. 15, p. 3). After the Alabama Supreme Court

denied his petition for a writ of certiorari in May 2015, Mr. Patterson paid Mr. Case

$10,000.00 to continue to represent him. (Doc. 15, p. 3). Mr. Patterson asserts that

he “stayed in regular contact with attorney Case as to the status of the appeals.” (Doc.

15, p. 3). Throughout, Mr. Patterson was in jail. (Doc. 15, p. 1).

      Mr. Patterson contends that as time passed, Mr. Case gave him “several

reasons” why there had been no further action in his appellate process. (Doc. 15, p.

3). On December 7, 2016, Mr. Case wrote Mr. Patterson a letter noting that he and

another attorney had recently met with Mr. Patterson at Easterling Correctional

Facility and explained to Mr. Patterson the status of his case and what services they
                                           3
were to render. (Doc. 15, p. 11). Mr. Case, in fact, took no other action “in the

appellate process.” (Doc. 15, p. 3).

      On September 25, 2017, in a letter addressed to Mr. Patterson and Wilma

Bradford, Mr. Case stated that Mr. Patterson had exhausted his state court appeal

remedies, but Mr. Case was pursuing a Rule 32 petition for Mr. Patterson based on

jurisdictional grounds and/or new evidence. (Doc. 15, p. 12). Mr. Case asked Ms.

Bradford to contact his office to discuss the matter further. (Doc. 15, p. 12). Mr.

Patterson correctly points out that when Mr. Case wrote this letter, it was too late for

him to file a Rule 32 petition on behalf of Mr. Patterson. (Doc. 15, p. 4).

      Mr. Patterson asserts that “after further conversation(s) and inquiry(s) by

Patterson as to the status of any Rule 32 petition,” he insisted Mr. Case return the

$10,000.00 fee he paid Mr. Case in 2015. (Doc. 15, p. 4). On July 20, 2018, Mr.

Case issued a $10,000.00 check to Wilma Bradford. (Doc. 15, p. 13). Thereafter,

Mr. Patterson began preparing a Rule 32 petition. He filed the petition in the

Lawrence County Circuit Court on September 17, 2018. (Doc. 15, pp. 2, 4). Mr.

Patterson then filed his federal § 2254 petition in this Court on December 10, 2018.

(Doc. 1, p. 18).

      Mr. Patterson argues that he should not be faulted for failing to act on his own

behalf between May 2015 (when the Alabama Supreme Court denied his petition for

                                           4
writ of certiorari) and December 2018 (when he filed this § 2254 habeas petition)

because he had “every reasonable expectation” and “every reason to believe” that Mr.

Case was pursuing his post-conviction claims, when Mr. Case had, in fact, effectively

abandoned him “for a period of approximately three (3) years.” (Doc. 15, pp. 5- 6).

Mr. Patterson explains that he was “unfamiliar and unaware of the time limitations

involved, and not knowledgeable as to the law, trusted his attorney.” (Doc. 15, p. 5).

Mr. Patterson contends that his attorney, Mr. Case, intentionally misled him,

particularly with respect to his (the attorney’s) efforts to pursue a Rule 32 petition on

Mr. Patterson’s behalf. (Doc. 15, pp. 5, 7).

      Under agency principles, a party typically is bound by the acts of his lawyer,

such that attorney filing errors and other negligence on the lawyer’s part in post-

conviction proceedings generally cannot constitute “cause” to excuse a procedural

default. See Maples v. Thomas, 565 U.S. 266, 280-81 (2012). Rather, a petitioner

must show that his attorney’s conduct rises to the level of abandonment. Maples, 565

U.S. at 282-83.

      Mr. Patterson relies on Mackey v. Hoffman and Maples v. Thomas to support

his contention that he is entitled to equitable tolling because Mr. Case effectively

abandoned him. Mackey, 682 F.3d 1247 (9th Cir. 2012); Maples, 565 U.S. at 266.

In Mackey, the Ninth Circuit Court of Appeals held that Mr. Mackey’s attorney, who

                                           5
failed to notify the federal district court of his intention to withdraw, “inexcusably

and grossly neglected” his obligation to his client. 682 F.3d at 1253. The attorney’s

failure to notify the court of his intent to withdraw left Mr. Mackey without

information about court proceedings because Mr. Mackey could not personally

receive court notifications while he was represented by counsel. Consequently, Mr.

Mackey, an indigent prisoner seeking relief from his state court conviction and

sentence, was “misled by his attorney to believe that he was awaiting a trial or hearing

date and believed that his attorney was continuing to represent him, [and] was wholly

unaware that the district court had denied his § 2254 petition.” 682 F.3d at 1253.

The Court of Appeals held that Mr. Mackey’s attorney’s conduct “amount[ed] to

attorney abandonment in every meaningful sense . . .” 682 F.3d at 1253.2

       In Maples, the Supreme Court held that Mr. Maples’s attorneys abandoned him

when the attorneys left the firm that represented Mr. Maples. No one notified Mr.

Maples, and under Alabama law, he had no right to receive notice of filings and orders

personally because he was represented by counsel. 565 U.S. at 283-89; 565 U.S. at

284 (“By failing to seek permission to withdraw, Munanka and Ingen–Housz allowed

the court’s records to convey that they represented Maples. As listed attorneys of


2
 The abandonment discussion in Mackey arises in the context of Mr. Mackey’s effort to have his
appeal rights reinstated. Because of Mr. Mackey’s attorney’s conduct, Mr. Mackey did not receive
notice when the district court denied his § 2254 petition. 682 F.3d at 1253-54.
                                               6
record, they, not Maples, would be the addressees of court orders Alabama law

requires the clerk to furnish.”). Under these circumstances, the principal-agent

relationship was severed, and the attorneys’ acts or omissions could not be attributed

to Mr. Maples, given that Mr. Maples had no reason to know that his attorneys of

record were not, in fact, representing him. Maples, 565 U.S. at 283-89. Mr. Maples

had “[no] warning that he had better fend for himself.” 565 U.S. at 288. The Supreme

Court concluded: “Given no reason to suspect that he lacked counsel able and willing

to represent him, Maples surely was blocked from complying with the State’s

procedural rule.” 565 U.S. at 289. Mr. Maples had “no reason to suspect that, in

reality, he had been reduced to pro se status. Maples was disarmed by extraordinary

circumstances quite beyond his control.” 565 U.S. at 289.

      The Supreme Court has held that attorney misconduct sufficiently egregious

to warrant equitable tolling is not limited to “bad faith, dishonesty, divided loyalty,

mental impairment or so forth on the lawyer’s part.” See Holland, 560 U.S. at 649.

But an attorney’s miscalculation of the statute of limitations period is not an

extraordinary circumstance for equitable tolling purposes. See Lawrence v. Florida,

549 U.S. 327, 336-37 (2007).

      In Cadet v. Florida Department of Corrections, 853 F.3d 1216 (11th Cir.

2017), the Eleventh Circuit held that “attorney negligence, even gross or egregious

                                          7
negligence, does not by itself qualify as an ‘extraordinary circumstance’ for purposes

of equitable tolling; either abandonment of the attorney-client relationship,…or some

other professional misconduct or some other extraordinary circumstance is required.”

Cadet, 853 F.3d at 1227. The Eleventh Circuit suggested that, to prove abandonment,

a petitioner generally must demonstrate that the attorney “withdr[e]w from

representing [the petitioner], renounce[d] his role as counsel, utterly shirk[ed] all of

his professional responsibilities to [the petitioner], or walk[ed] away from their

attorney-client relationship.” Cadet, 853 F.3d at 1234.

      Here, the record reflects that Mr. Case did not file a Rule 32 petition on Mr.

Patterson’s behalf before the state law deadline for the petition expired. (Doc. 15,

pp. 14-16). That, at a minimum, is negligent conduct. But there is more. Mr. Case

affirmatively represented to Mr. Patterson that he was continuing to pursue appellate

and post-trial relief when he was, in fact, doing nothing and allowing the deadline for

post-trial challenges to expire, all the while demanding fees. (Doc. 15, pp. 11-16).

The magistrate judge properly found that “the Alabama Supreme Court denied Mr.

Patterson’s petition for writ of certiorari on May 15, 2015, and the [Alabama] Court

of Criminal Appeals entered a certificate of judgment on the same day.” (Doc. 12, p.

8). Remarkably, 28 months later, Mr. Patterson’s attorney wrote to him and to Ms.

Bradford:

                                           8
       As you know, we have exhausted our State Court remedies regarding
       the appeal of our case. However, there is another avenue I am pursuing
       by and on behalf of [Mr. Patterson]. I explained this to [Mr. Patterson]
       in our last meeting while he was in prison. I am pursuing a Rule 32
       Petition based upon jurisdictional grounds and/or new evidence . . . I
       know this is a long and drawn out process. However, this is a very
       serious and complicated case that involves numerous issues. I trust that
       you understand and agree.

(Doc. 15, p. 12).3

       Mr. Case required and received a $10,000.00 check from Mr. Patterson to

represent him throughout the appellate process. (Doc. 15, p. 3). Mr. Case represented

that he was working on a Rule 32 post-conviction petition for Mr. Patterson eight to

ten months after the time for filing expired. (Doc. 15, p. 12). Mr. Case told Mr.

Patterson that he was pursuing viable avenues of relief, when those options no longer

existed, and Mr. Case urged Mr. Patterson to “understand and agree” to his efforts.

(Doc. 15, pp. 11-16). The Court does not have enough information about Mr. Case’s

conduct to allow the Court to determine whether Mr. Case was merely negligent or

whether his conduct was sufficiently deficient to toll the statute of limitations.

Accordingly, the Court will schedule an evidentiary hearing to explore evidence of

Mr. Case’s conduct. See Scott v. United States, 325 Fed. Appx. 822, 824 (11th Cir.




3
 Hand-written notes at the bottom of this letter indicate that someone, most likely either Mr.
Patterson or Ms. Bradford, tried to call Mr. Case in October of 2017 or 2018 and in June of 2018.
(Doc. 15, p. 12).
                                               9
2009) (“A movant is entitled to an evidentiary hearing whenever he alleges facts

which, if taken true, would entitle him to relief.”). Mr. Patterson contends that he

“stayed in regular contact with attorney Case” concerning the status of his appellate

process. (Doc. 15, p. 3). An evidentiary hearing will enable the Court to determine

the extent of Mr. Patterson and Mr. Case’s communication.

      DONE this 2nd day of August, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         10
